Exhibit 10.298

 

Directed Employee Benefit Trust Agreement    LOGO [g78846img001.jpg]

This TRUST AGREEMENT (the “Agreement”) is entered into by and between the
company identified on the Execution Page (the “Company”) and THE CHARLES SCHWAB
TRUST COMPANY (the “Trustee”). The Agreement relates to the trust portion of the
retirement plan (the “Plan”) and trust identified on the Execution Page which
has been established by the Company for the benefit of its employees and to the
account established by the Trustee under this Agreement to hold the account
assets transferred by the Company to the Trustee (the “Account”), if any. This
Agreement is effective on the date it is accepted by the Trustee.

PURPOSE OF TRUST FUND

The Company adopted the Plan for the exclusive purpose of providing benefits to
certain of its employees and their beneficiaries and defraying reasonable
expenses of administering the Plan. The Plan provides that, from time to time,
cash and other assets may be paid to the Trustee by the Company to be held and
administered as a trust for the uses and purposes of the Plan. The Company
intends that the Plan will qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and that the Trust will constitute a part
of the Plan, as a tax-exempt entity within the meaning of Code Section 501(a).

The Company and the Trustee enter into this Agreement whereby the Company
appoints Trustee as the trustee of the cash, marketable securities, and other
property acceptable to the Trustee (as described in Article 2.5) which may be
contributed by Company from time to time to the Trust Fund. The Trustee will
have no duties or responsibilities with respect to any property other than cash,
marketable securities, and other property accepted by the Trustee. The Charles
Schwab Trust Company agrees to act as the Trustee of the Trust according to the
terms and conditions of this Agreement.

The parties agree that the Trustee will (i) establish an account to hold the
trust assets transferred by the Company to the Trustee hereunder (the “Trust
Fund” or “Trust”), (ii) provide safekeeping and custody of and administer trust
assets held in such Trust Fund, and (iii) perform the functions and duties
assigned to it under this Agreement subject to the Company’s directions. The
Trustee will act only at the direction of the Company or a party authorized to
act on the Company’s behalf. The Trustee has no authority to take any
discretionary action and does not exercise discretionary authority or control
with respect to Plan assets. The Company warrants and represents that all
directions provided to the Trustee will be in conformity with the terms of the
applicable Plan and related documents governing the establishment and operation
of the Trust Fund, including, this Agreement (“collectively, the “Plan
Documents”), and acknowledges and agrees that the Trustee shall have no
liability or responsibility in this regard.

The Company warrants and represents that the transfer of custody of the Trust
Fund to the Trustee hereunder and the maintenance of custody by Trustee is
authorized by the Plan Documents. Furthermore, the Company warrants and
represents that any such Plan Documents are in full force and effect and have
not been revoked, modified or amended in any way that would cause the
representations made in this Agreement to be inaccurate or incorrect. The
Company confirms that it is authorized to enter into this Agreement and to carry
out all of its duties as described in this Agreement.

The Trustee is subject to the Company’s directions given in accordance with this
Agreement. The Company’s directions may be given by (i) resolution of the
Company, (ii) one or more individuals designated by the Company to act on the
Company’s behalf, or (iii) any other person authorized in writing by the Company
or such designated individual(s). The Company will notify the Trustee of the
identity of any person(s) authorized to act on its behalf from time to time and
will timely notify the Trustee of any person who ceases to be authorized to act
and any person who becomes authorized to act. The Trustee will be entitled to
rely in good faith on directions received from such authorized person(s) until
notified by the Company to the contrary, and the Company acknowledges and agrees
that the Trustee shall have no liability or responsibility in this regard.



--------------------------------------------------------------------------------

Page 2 of 24

 

ARTICLE 1

CONTRIBUTIONS AND DISTRIBUTIONS

1.1 Plan Administrator Directions. The Company will be the Plan Administrator.
The Company, by action of its governing body (the Board of Directors for a
corporation, the partnership for a partnership, collectively the “Governing
Body”) will have the right to appoint and empower any other person(s) or entity
to serve as Plan Administrator, or to serve on the Plan administrative committee
(collectively the “Administrator”) on its behalf. The Company appointing the
Administrator will inform the Trustee of the appointment by providing it with a
copy of the appropriate resolution from the Company’s Governing Body. The
Company will notify Trustee of the name(s) of the Administrator as of the date
of this Agreement and will inform Trustee of any subsequent change. In the
absence of such notification, the Company will be the Administrator. The
Administrator will be the Plan’s named fiduciary unless the Company designates
other persons who are authorized to act as or on behalf of the Plan as named
fiduciary and so informs the Trustee in writing.

The Administrator may delegate to any other person or persons any of the
Administrator’s rights, powers or responsibilities with respect to the operation
and administration of the Trust Fund. The Company or the Administrator will
identify in a written notice to the Trustee the identity of the person(s)
authorized to give directions to the Trustee on behalf of the Administrator.
Such notice will contain specimens of the authorized signatures and will
indicate the number of authorized persons required to effect Trustee action. The
Trustee will be entitled to rely upon such written notice as evidence of the
identity and authority of the persons appointed. Unless otherwise set forth in
this Agreement, for purposes of this Agreement, any reference to the
Administrator will include the delegates of the Administrator.

The Company will provide the Trustee with copies of all Plan or other documents
required by the Trustee at or before the time this Agreement is executed by the
Company and will provide the Trustee all other documents amending or
supplementing the Plan promptly upon their adoption. The Company or the Plan
Administrator, as applicable, will provide the Trustee with copies of all
agreements with all agents, including any investment managers, appointed by the
Company (each an “Investment Manager”) or the Plan Administrator and all other
documents amending or supplementing such agreements.

Directions from the Administrator to the Trustee will be in writing and signed
by the Administrator or persons authorized by the Administrator or may be made
by any other method acceptable to the Trustee, including direction by facsimile
transmission, electronically, including e-mail, the Internet, intranet systems
and automated telephonic response systems to the extent permitted by law, the
terms of the Plan as communicated by the Administrator to the Trustee (upon
which communication the Trustee shall entitled to rely, without duty or inquiry
or investigation), the Trustee and the terms of this Agreement, under procedures
agreed to by the Trustee and the Administrator.

1.2 Contributions. The Company will deliver contributions or transfers required
by the Trust Agreement to the Trustee for inclusion in the Trust Fund. All
contributions or transfers will be received by the Trustee in cash or in other
property acceptable to the Trustee (as described in Article 2.5). The Trust Fund
will consist of the contributions and transfers received by the Trustee,
together with the income on and increment in such assets. The Trustee will
manage and administer the Trust Fund without distinction between principal and
income.

The Trustee has no responsibility to (i) monitor or enforce contributions
required or permitted by the Plan Documents, (ii) compute the required amount of
such contributions, (iii) determine whether the Trust Fund is sufficient to
provide benefits described in the Plan Documents, or (iv) determine whether
contributions actually made comply with the Plan Documents, the governing Plan
documents, or, for any Account established on behalf of a Trust Fund subject to
the Employee Retirement Income Security Act of 1974 (“ERISA”) (an “ERISA
Account”), the Internal Revenue Code of 1986, as amended (the “Code”) or the
regulations promulgated thereunder. Contributions normally will be made by wire
transfer of cash or by check, or in the form of property acceptable to the
Trustee.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 3 of 24

 

1.3 Rollover Contributions. At the written direction of the Administrator, the
Trustee will accept a rollover contribution to the Trust Fund on behalf of an
employee eligible to make such a contribution. Such contributions will consist
of cash or other property otherwise accepted by the Trustee. The Administrator
will be solely responsible for determining:

(a) Where applicable, that such contributions constitute eligible rollover
contributions within the meaning of Code Section 402(c)(4) or 408(d)(3);

(b) Whether the employee making the contribution is eligible to do so because he
or she is either a participant or an eligible employee who is about to become a
participant; and

(c) Where applicable, that the contribution was distributed from an employee
benefit plan qualified under Code Section 401(a), a Code Section 403(b) plan, a
governmental deferred compensation plan under Code Section 457, from an
individual retirement account or annuity described in Code Section 408, or from
any other plan from which it is appropriate to accept rollover contributions.

The Trustee will accept such contributions from the Administrator or, at the
direction of the Administrator, in a trustee-to-trustee transfer directly from
the trustee of the employee benefit Plan from which the distribution is made.

1.4 Collection of Income and Principal. The Trustee will collect the income when
paid on Trust Assets and principal of Trust Assets when paid on maturity,
redemption, sale or otherwise and invest it in accordance with Articles 2 and 3.
The Trustee will make reasonable efforts to diligently collect income and
principal of which the Trustee has received actual notice in accordance with
normal industry practices. The Trustee will be under no duty to take any action
to effect collection of any amounts with respect to which payment is in default,
or if payment is refused after due demand. The Trustee will notify the Company
or the investment manager appointed in accordance with Article 2.4 (an
“Investment Manager”) of any default or refusal to pay.

1.5 Payments and Distributions. At the written direction of the Administrator,
the Trustee will from time to time make distributions or transfers from the
Trust as specified in such written directions, including distributions for the
payment of reasonable Plan expenses. The Trustee will have no liability for
making any distribution or transfer directed by the Administrator and will be
under no duty to inquire whether directions from the Administrator conform to
Plan provisions, the Code, ERISA or regulations promulgated thereunder.

The Administrator will furnish to the Trustee all information necessary to
enable the Trustee to withhold from each distribution the amount necessary to
pay Federal and state income taxes due. If the Administrator fails to provide
adequate tax withholding information, the Trustee will have no obligation to
withhold any amount to cover the payment of such taxes. However, the Trustee
may, in its sole discretion, and to the extent required under applicable law,
withhold from any distribution to any payee such sum as the Trustee may
reasonably estimate is necessary to cover required Federal and state taxes which
are, or may be, assessed with regard to the amount distributable to such payee.
Upon the discharge or settlement of such tax liability the Trustee will pay the
balance of such sum, if any, to such payee.

If the Administrator directs that any payment or payments be made or
discontinued contingent upon future events, it will be the responsibility of the
Administrator to notify the Trustee in writing that such event has occurred,
that such payments should be made or discontinued, and that any payments made by
the Trustee prior to the date of such notification will, as to the Trustee, be
proper payments.

Payments by the Trustee will be delivered or mailed to addresses supplied by the
Administrator, or if the Administrator does not provide an address, to the
recipient in care of the Administrator. The Trustee’s obligation to make such
payments will be satisfied upon such delivery or mailing. The Trustee will have
no obligation to determine the identity of persons entitled to benefits or their
mailing addresses.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 4 of 24

 

If the payment made to a participant or beneficiary is returned to the Trustee,
or if the payment is not perfected within such time limits as the Trustee in its
sole discretion may determine from time to time, the Trustee will inform the
Administrator or its authorized agent acting on its behalf. It will be the
responsibility of the Administrator or such authorized agent acting on its
behalf to instruct the Trustee on the proper disposition of the payment under
the terms of the Plan, and the Trustee will have no obligation to take any
further action with respect to such payment absent such instructions.

1.6 Participant Loans and Qualified Domestic Relations Orders. If the Plan
authorizes loans to Plan participants, the Trustee will issue such loans from
the Trust at the direction of the Administrator. The Administrator will issue
directions to Trustee in accordance with the terms of the loan policy drafted by
the Administrator. The Plan’s loan policy is contained in a separate agreement
established under the terms of the Plan. Likewise, Trustee will make payments
pursuant to domestic relations orders only at the direction of the
Administrator. Administrator will be responsible for establishing written
procedures to evaluate and administer the payment of benefits under domestic
relations orders as required under the Code and ERISA.

The following provisions apply with respect to any participant loans (“Loans”)
made from the Plan and domestic relations orders (“DROs”) received by the Plan.

(a) Loans will be made pursuant to a request furnished to the Trustee by the
Administrator.

(b) The Trustee will have no responsibility for reviewing any documentation
concerning Loans, including without limitation the loan policy, any promissory
notes, federal truth-in-lending disclosure forms and spousal consent forms
(collectively “Loan Documents”) for compliance with applicable state and Federal
laws. The Trustee will have no responsibility for holding any Loan Documents.
Administrator will be solely responsible for reviewing and maintaining all Loan
Documents.

(c) The Administrator will perform all accounting required for all Loans,
including the establishment thereof and all renewals and payments thereon. The
Administrator will promptly transmit any payments on Loans to the Trustee and
will transmit to the Trustee such information as is necessary for the Trustee to
properly account for all such payments. In the event of the failure of a
participant to make any timely repayment on a Loan, the Administrator will
instruct the Trustee with respect to all matters surrounding such failure,
including without limitation whether to declare the loan in default and whether
to treat the loan as a deemed distribution for purposes of tax reporting. The
Trustee will not have any responsibility to declare a Loan in default absent any
instructions to do so from the Administrator.

(d) The Trustee will establish a single master loan record on its books and
records to represent the Plan’s Loans. The Trustee will process disbursements,
renewals and payments on its books and records on an aggregate (not a per
participant) basis against this master loan record.

(e) The Administrator will be solely responsible for determining whether any
Domestic Relations Orders (DRO) received by the Plan constitutes a “qualified
domestic relations order” within the meaning of Code Section 414(p) (“QDRO”).
The Trustee will not have any responsibility to make such determination.

(f) When the Trustee receives a direction from the Administrator to make any
payment to an alternate beneficiary under a DRO, the Trustee will be entitled to
treat such direction as having been made following a determination by the
Administrator (pursuant to its written procedures) that the DRO constitutes a
QDRO.

(g) The Trustee will have no administrative obligations with regard to Loans or
DROs other than as specifically provided herein.

1.7 Trustee’s Reliance on Administrator’s Directions. The Trustee may rely upon
directions from the Administrator in making payments from the Trust Fund,
including payments pursuant to a domestic relations order determined by the
Administrator to be qualified within the meaning of Code Section

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 5 of 24

 

414(p), or payments made to satisfy taxes due. The Trustee will have no
liability for payments made, or for failure to make payments, or for
discontinuing payments, on the direction of the Administrator. The Trustee will
have no liability for failure to make payments from the Trust in the absence of
proper written directions from the Administrator.

The Trustee may request instructions from the Administrator and will have no
duty to act or liability for failure to act if such instructions are not
forthcoming from the Administrator. If requested instructions are not received
within a reasonable time, the Trustee may, but is under no duty to act in its
own discretion to carry out the provisions of this Agreement.

1.8 Disputed Payments. If any controversy or disagreement arises regarding any
payment from the Trust Fund or the person(s) to whom payment or delivery of any
asset should be made by the Trustee, the Trustee may retain the assets involved
without liability pending settlement of the controversy or disagreement and/or
require that such controversy or disagreement be adjudicated pursuant to
arbitration as provided in Article 9.5. The Trustee will not be liable for the
payment of any interest or income on such assets that it retains pursuant to the
instruction of an arbitrator. The Trustee may consult its legal counsel or legal
counsel of the Company and will be protected to the extent permitted by law in
acting upon advice of counsel.

ARTICLE 2

FIDUCIARY RESPONSIBILITY AND INDEMNIFICATION

2.1 Administrator Direction of Investments. Except as provided in Articles 2.3
and 2.4 below, the Administrator will have complete authority over and
responsibility for the management, disposition, and investment of Trust assets.
The Trustee will comply with proper written directions of the Administrator
concerning those assets. The Administrator will not issue any direction to the
Trustee that would violate the terms of the Plan and Trust, or be prohibited by
the provisions of ERISA, the Internal Revenue Code, and/or any other applicable
law, rules and regulations, including but not limited to the provisions of
Section 404 and 406(b) of ERISA and the regulations promulgated thereunder and
will provide the Trustee with supportive documentation to such effect upon
reasonable request. Except as required by ERISA or otherwise provided in this
Agreement the Trustee will have no duty or responsibility to review, initiate
action, or make recommendations regarding Trust assets and will retain assets
until directed in writing by the Administrator to dispose of them.

2.2 Funding Policy. Except to the extent that the Administrator: (i) determines
that its authority and responsibility is limited by Section 404(c) of ERISA or
(ii) has properly delegated its authority and responsibility to a third party,
the Administrator will be responsible for establishing and carrying out a
funding policy and method for the Plan, as specified in Section 402(b)(1) of
ERISA, consistent with the objectives of the Plan and the requirements of ERISA
and taking into consideration the Plan’s short-term and long-term financial
needs. The Administrator acknowledges and agrees that it shall be its
responsibility and liability, and not that of the Trustee, to determine whether
or not it is responsible for establishing and carrying out a funding policy and
method in light of the application of (i) or (ii) above.

The Trustee will not be responsible for establishing the Plan’s funding policy
or for ensuring adherence to the policy, nor will the Trustee be responsible for
the proper diversification of the Trust Fund. Except to the extent that the
Administrator: (i) determines that its authority and responsibility is limited
by Section 404(c) of ERISA or (ii) has properly delegated its authority and
responsibility to a third party, the Administrator will be responsible for the
Plan’s funding policy, for the diversification of Trust Fund assets, and for the
Trust Fund’s compliance with statutory limitations on the amount of investment
in securities or other property of the Company, or its affiliated companies.

2.3 Participant Direction of Investments. If permissible under the Plan, each
participant and/or beneficiary may have investment power over the account
maintained for him or her, and may direct the investment and reinvestment of
assets of the account among the options authorized by the Administrator. Such
direction shall be furnished to the Trustee in writing under procedures agreed
to by the Trustee and the Administrator. To the extent provided under ERISA
section 404(c), the Trustee shall not be liable for

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 6 of 24

 

any loss, or by reason of any breach, which results from such participant’s or
beneficiary’s exercise of control. If a participant who has investment authority
under the terms of the Plan fails to provide such directions, the Administrator
shall direct the investment of the participant’s accounts. The Administrator
shall maintain records showing the interest of each participant and/or
beneficiary in the Trust Fund unless the Trustee enters into an agreement with
the Company to keep separate accounts for each such participant and/or
beneficiary. The Trustee shall have no duty or responsibility to review or make
recommendations regarding investments made at the direction of the Administrator
or participant and shall be required to act only upon receipt of proper written
directions. A participant or beneficiary shall not have authority to direct the
investment of assets in his or her account in a loan to any participant,
including himself or herself, or “collectibles” within the meaning of Code
section 408(m)(2).

For Plans that permit a participant to direct the investment of his or her
account assets, the Trustee will, upon written instructions from the
Administrator, establish on behalf of a participant or beneficiary a Schwab
Personal Choice Retirement Account™ (“PCRA Account”) at Charles Schwab & Co.,
Inc. (the “Broker/Dealer”). Such Account will be used to segregate the non-core
assets representing the value of an individual participant’s or beneficiary’s
account(s) under the Plan. The participant or beneficiary will be allowed to
manage the investment of the assets in his or her PCRA Account and will be
solely responsible for any loss resulting from his or her exercise of control
over the assets segregated into his or her PCRA Account.

2.4 Investment Manager Direction of Investments. The Administrator may appoint
one or more investment managers within the meaning of Section 3(38) of ERISA
(each, an “Investment Manager”) to direct, control or manage the investment of
all or a portion of the Trust assets, as provided in Sections 3(38) and
403(a)(2) of ERISA, such assets to be held either in an account directly held by
the Trustee or in a managed account portfolio established by the Trustee, at the
direction of the Administrator, and held by a sub-custodian or broker-dealer
(each, a “Sub-Custodian”) appointed by the Trustee in its sole discretion. The
Administrator may remove an Investment Manager and may appoint a replacement
Investment Manager. The Administrator will promptly notify the Trustee in
writing of the appointment or removal of each Investment Manager and/or of the
establishment of a managed account portfolio. The Trustee acknowledges that it
will have responsibility for notifying any applicable Sub-Custodian of the
revocation of the investment responsibility held by an Investment Manager, the
appointment of a successor Investment Manager, and/or the termination of a
managed account portfolio. Any notification from the Administrator confirming
the appointment of an Investment Manager or the establishment of a managed
account portfolio to be held by a Sub-Custodian will include a designation of
those assets and/or managed account portfolios over which the Investment Manager
will exercise control.

The Administrator will cause the Investment Manager to acknowledge to the
Trustee in writing that the Investment Manager is registered as an investment
advisor under the Investment Advisors Act of 1940 with respect to the
performance of its duties in connection with the Plan and is an investment
manager as that term is defined by the Section 3(38) of ERISA and, as such, is a
fiduciary with respect to the Plan. If the foregoing conditions are met, the
Investment Manager will have the power to manage, acquire, or dispose of any
Trust assets, or any account portfolio holding any Trust assets, designated as
subject to such Investment Manager’s control. The Trustee will not be liable for
acts or omissions of the Investment Manager, or be under any obligation to
invest or otherwise manage any asset of the Trust, or any account portfolio
holding any asset of the Trust, that is subject to the management of such
Investment Manager.

The Trustee and/or any Sub-Custodian will act only upon receipt of proper
written directions from the duly appointed Investment Manager or by any other
method acceptable to the Trustee. The Trustee will have no liability to review
or question any such directions.

The Company acknowledges and agrees that the establishment of a managed account
portfolio to be held by a Sub-Custodian appointed by the Trustee as described
herein is subject to additional fees as set forth in Article 6.2, SchwabPlan®
Services Agreement (by and between Charles Schwab & Co., Inc. and Schwab
Retirement Plan Services, Inc., effective October 1, 1998, as amended from time
to time) and the applicable fee schedules defined therein.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 7 of 24

 

2.5 Acceptable Investments. Depending on the Trustee’s ability to support and
administer the asset, the Trustee’s powers and duties over the asset, the type
of account, the business risk, and other factors, the Trustee will accept (which
acceptance shall not be unreasonably withheld) assets for acquisition or holding
in the Trust, including in a participant’s PCRA Account as described under
Article 2.3. The Administrator directing such investments (the “Directing
Party”) shall be solely responsible for determining whether the investment is
appropriate, prudent and permissible under ERISA, the Internal Revenue Code, and
any other applicable law, rules, and regulations, whether the investment is
permissible under the terms of the Plan Documents, the economic viability of the
underwriter, and diversification of Trust Fund assets. The Trustee does not
(i) exercise investment management powers over the Trust Fund, or (ii) determine
whether a particular investment decision made by the Administrator fits the
investment objectives of the Trust Fund or is otherwise appropriate for the
Trust Fund.

Subject to the foregoing subjective criteria, and to other policies and
procedures that may be issued by the Trustee from time to time, the following
types of assets are ordinarily acceptable in the Trust Fund:

(a)    Cash

(b)    Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter

(c)    Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter

(d)    Mutual funds available through the Charles Schwab & Co., Inc. Mutual Fund
Marketplace

(e)    Registered limited partnership interests, REITs and similar investments
listed on a U.S. stock exchange or regularly quoted over-the-counter

(f)    Commercial paper, bankers acceptances eligible for rediscounting at the
Federal Reserve, repurchase and reverse repurchase agreements and other “money
market” instruments for which trading and custodial facilities are readily
available

(g)    U.S. Government and U.S. Government Agency issues

(h)    Municipal securities whose bid and asked values are readily available

(i)    Federally insured savings accounts, Certificates of Deposit and Bank
Investment Contracts. The Directing Party is responsible for determining Federal
insurance coverage and limits and for diversifying Trust Fund assets in
accordance with those limits.

(j)    American Depository Receipts, Eurobonds and similar instruments listed on
a U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

(k)    Life insurance, annuities, and Guaranteed Investment Contracts issued by
insurance companies licensed to do business in one or more states in the U.S.

(l)    The securities of The Charles Schwab Corporation, its affiliates and
subsidiaries. These securities may be subject to legal and regulatory
prohibitions or restrictions and are not permitted to be held in PCRA Accounts.

Notwithstanding the above, the Company understands that in certain circumstances
a particular investment may be determined by the Trustee to be unacceptable,
even though it would be acceptable in other instances.

Subject to the Trustee’s administrative capabilities and its sole determination
of the business risk involved in holding the particular asset in question, a
direction to invest the Trust Fund (including a participant’s PCRA Account) in
the following types of assets may be acceptable:

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 8 of 24

 

(a)    Unregistered Limited Partnerships

(b)    Other unregistered securities, closely held stock and other securities
for which there is no readily available market

(c)    Loans secured by First Deeds of Trust

(d)    Other secured loans

(e)    Foreign securities for which trading and custodial facilities are readily
available.

(f)    Covered put and call options (if held in self-directed brokerage accounts
and authorized by the Administrator)

Certain of the above types of assets are not publicly traded, and original
and/or current cost basis and periodic valuations may not be readily available.
For such assets (each a “Non-Standard Asset”) accepted by the Trustee for
acquisition or holding in the Trust Fund, including in a PCRA Account, the
Company acknowledges and agrees:

(a)    To consult with competent tax, accounting, and/or legal counsel with
respect to the requirements applicable to periodic valuations of such assets and
to comply with such requirements, in particular as these impact the Company’s
provision of directions to the Trustee with respect to such valuations.

(b)    To provide the Trustee with directions with respect to the use of
original and/or current cost basis with respect to each Non-Standard Asset,
whenever such direction is requested by the Trustee or its affiliate, including
but not limited to the time of transfer of such assets to the Trust.

(c)    To provide the Trustee with appropriate directions regarding the
valuation of each Non-Standard asset in accordance with Article 4.3 herein.

(d)    In the event that unrelated business taxable income (“UBTI”) is generated
with respect to any Non-Standard Asset, to provide full and accurate information
with respect to such UBTI as is necessary for the reporting of such UBTI. Should
any applicable UBTI information not be provided to the Trustee, the Company
acknowledges that the Trustee shall not have any responsibility or liability
for, and shall not make any federal tax reports or filings that require, the
reporting or inclusion of this information.

(e)    To the extent that any legal documents required to effectuate the
acquisition or holding of any Non-Standard Asset requires execution by a third
party, including but not limited to a participant or beneficiary, the Company
agrees to provide such properly executed documents to the Trustee upon request
within a reasonable timeframe prior to the transaction.

The Company understands that the Trustee reserves the right to refuse to
purchase or hold any particular issue or asset described herein, including
Non-Standard Assets. The Company acknowledges and agrees that the purchase and
holding of any such assets may be subject to additional fees as set forth in the
SchwabPlan® Services Agreement. In addition, notwithstanding any general
indemnity given elsewhere, the Trustee reserves the right to seek specific
indemnity from the Company or other appropriate parties where the Trustee
determines in its sole discretion that the acquisition or holding of a
particular asset or class of asset involves unusual business risk.

2.6 Unacceptable Investments.

The following assets are unacceptable in the Trust Fund:

(a)    General partnerships or undivided interests in real property

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 9 of 24

 

(b)    Tangible personal property (e.g., precious metals, gems, works of art,
stamps, coins, furniture and other household items, motor vehicles, etc.)

(c)    Real estate

(d)    Foreign currency and bank accounts

(e)    Short sales

(f)    Commodity futures and forward contracts

(g)    Oil, gas and mineral interests

(h)    Intangible personal property (e.g., patents and rights)

(i)    Unsecured loans

2.7 Limitation on Liability.    The Trustee will not be liable in any way for
any loss resulting from a cause over which it does not have direct control and
with respect to which it cannot make reasonable arrangements to mitigate,
including, but not limited to, any failure of electronic or mechanical equipment
or communication lines, telephone or other interconnect problems or unauthorized
access, strikes or other labor disputes, acts of God, fire, war or civil strife.

2.8 Indemnification.    Trustee will not be liable for any act or failure to act
carried out in good faith reliance on any representation of the Administrator.
Except in the event that the Trustee has breached its duties under this
Agreement due to its negligence or willful misconduct, the Company and to the
extent permitted under ERISA, the Plan, will indemnify and hold harmless the
Trust Fund, the Trustee, and its officers, employees, affiliates and agents from
and against all liabilities, losses, expenses, and claims (including reasonable
attorney’s fees and costs of defense) arising out of:

(a)    Any action or inaction by the Trustee in accordance with the written
directions (or the absence of such directions) from the Company, the
Administrator, the third party administrator (the Plan’s “Recordkeeper”), an
Investment Manager, a participant, beneficiary, or alternate payee under a QDRO
pursuant to Article 1.6 and any person authorized to act on behalf of one or
more of them (a “Directing Party”);

(b)    Any action or inaction by the Trustee that results from the Trustee’s
good faith reliance on the action or inaction of a Directing Party, including
any such action related to directions to invest Trust assets or otherwise deal
with Plan assets;

(c)    With respect to a direction to invest in Non-Standard Assets:

(i)    The Trustee’s inability to invest, re-invest, liquidate or collect income
received with respect to such Non-Standard Assets;

(ii)    The Trustee’s use of any cost basis, unit or share, UBTI, and/or
valuation information provided to it in accordance with its acceptance of such
Non-Standard Assets or the Company’s directions to the Trustee regarding such
information, including, but not limited to: (1) use of a prior annual valuation
amount where a subsequent valuation amount has not yet been obtained or for
which directions from the Company have not yet been provided to the Trustee;
(2) the Company provision of an improper or incorrect valuation amount to the
Trustee, (3) the failure of the Company to provide a valuation direction to the
Trustee;

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 10 of 24

 

(iii)    The investment, reinvestment, reporting, disclosure, liquidation and
distribution under the Plan of and with respect to participant and beneficiary
contributions and benefits based on such cost basis, unit or share, UBTI, and/or
valuation information.

(d)    The Trustee’s execution of it duties under this Agreement in good faith,
except in the event of the Trustee’s breach of its duties under this Agreement
due to its own negligence or willful misconduct;

(e)    The acts or omissions to act with respect to the Plan or Trust by a
Directing Party;

(f)    Any violation by a Directing Party of the provisions of ERISA or the
regulations thereunder;

(g)    Any violation by a Directing Party of the terms of the Plan Documents,
instruments, investment policies or guidelines (“Plan Documents”); or

(h)    Any breach of the representations and warranties of Article 2.9 of this
Agreement.

For purposes of this Article, “affiliate” will mean any member of a controlled
group of corporations or a group of trades or businesses under common control,
within the meaning of Section 414(b) and (c) of the Code of which the Trustee is
a member.

Expenses incurred by the Trustee that it believes are subject to indemnification
under this Agreement will be paid by the Company upon the Trustee’s request,
provided that the Company may delay payment of any amount in dispute until such
dispute is resolved according to the provisions of Article 9.5 of the Agreement.
Such resolution may include the award of interest on unpaid amounts determined
to be payable to the Trustee under this Article.

If the Trust ceases to be a tax-exempt trust under Section 401 and Section 501
of the Code, the Company will indemnify the Trustee for any Federal or state
taxes which the Trustee is required to pay as a result of any distribution made
at the direction of the Administrator and the Company will be subrogated to the
right of the Trustee to proceed against any person or decedent’s estate
benefiting from such tax payment.

Each party must notify the other promptly in the event that a claim has been
made and/or suit has been brought which could give rise to rights under this
Article.

All indemnities provided herein will survive termination of this Agreement.

2.9 Representations and Warranties

The Company represents and warrants as follows:

(a)    there are no Plan Documents that limit the investments of the Plan, the
powers of the Trustee, or the ability to pay expenses out of the Plan that have
not been provided to the Trustee and in the event any Plan Document is modified
to impose such a limitation, the modified Plan Document will be provided by the
Company to the Trustee within fifteen days of the adoption of the modification;

(b)    no direction will be issued by the Company or the Administrator to the
Trustee in violation of the terms of the Plan Documents, this Agreement, or
ERISA or the regulations thereunder;

(c)    it maintains and follows procedures for identifying prohibited
transactions as defined under ERISA and applicable ERISA exemptive relief;

(d)    no direction will be issued by the Company or the Administrator to the
Trustee that will result in a non-exempt prohibited transaction under ERISA or
the Code;

(e)    it will provide the Trustee with appropriate direction in the event the
Company discloses material non-public information concerning the Company to the
Trustee; and

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 11 of 24

 

(f)    there are no existing SEC Form 8-K filings that disclose material
information regarding the Company’s financial condition or operation that would
call into question the Company’s ability to continue as a going concern,
bankruptcy filings or formal civil or criminal charges filed against the Company
or its officers or directors by federal or state regulators other than those
that have been disclosed to the Trustee by the Company, and in the event any
such filing is made, the Company will provide the Trustee with a copy of such
filing within fifteen days.

ARTICLE 3

TRUST INVESTMENTS AND TRUSTEE POWERS

3.1 Powers of the Trustee. The Trustee will not have any discretion or authority
with regard to the investment of the Trust Fund, but must act solely as a
directed trustee of the funds contributed to it. As a directed trustee, the
Trustee is authorized and empowered, by way of limitation, with the following
powers, rights and duties, each of which the nondiscretionary Trustee exercises
solely in accordance with the written direction of the Administrator, its
delegate, properly authorized participants (as described in Article 2.3), or a
properly appointed Investment Manager (as described in Article 2.4):

(a)    To invest any part or all of the Trust Fund in common stock, preferred
stock, convertible preferred stock, bonds, debentures, convertible debentures
and bonds, mortgages, notes, time certificates of deposit, commercial paper and
other evidences of indebtedness (including those of the Trustee, The Charles
Schwab Corporation (the “Public Company”), the Broker/Dealer, their affiliates
and subsidiaries, to the extent permitted under applicable laws), other
securities, annuity contracts, mutual funds (including those advised by the
Trustee or its affiliate(s), to the extent permitted by law, for which the
Company hereby acknowledges that the Trustee or its affiliate(s) receives a
fee), covered calls and protective puts, U.S. Treasury notes and any other
direct or indirect obligations of the United States government or its agencies,
other property of any kind (personal, real, or mixed, and tangible or
intangible), collective investments (as described in Article 3.2), insurance
contracts of any type (as described in Article 3.3), limited partnerships (if
provided with documentation which the Trustee in its sole discretion deems
adequate), securities issued by the Company (as described in Article 3.4), and
to make any other investments as directed.

(b)    To collect income generated by the Trust Fund investments and proceeds
realized on the sale or disposition of assets and to hold the same pending
reinvestment or distribution in accordance with this Agreement;

(c)    To register Trust Fund property in the Trustee’s own name, in the name of
a nominee or in bearer form, provided the Trustee’s records and accounts show
that such property is an asset of the Trust Fund;

(d)    To deposit securities in a security depository and permit the securities
so deposited to be held in the name of the depository’s nominee, and to deposit
securities issued or guaranteed by the U.S. Government or any agency or
instrumentality thereof, including securities evidenced by book entry rather
than by certificate, with the U.S. Department of the Treasury, a Federal Reserve
Bank or other appropriate custodial entity, in the same account as the Trustee’s
own property, provided the Trustee’s records and accounts show that such
securities are assets of the Trust Fund;

(e)    To retain the property in the Trust;

(f)    To sell Trust assets, at either public or private sale, at such time or
times and on such terms and conditions as it may deem appropriate;

(g)    To consent to or participate in any plan for the reorganization,
consolidation, or merger of any business unit, any security of which is held in
the Trust Fund, to pay calls and assessments imposed upon the owners of such
securities as condition of their participating therein, and to consent to any
contract, lease, mortgage, purchase or sale of property, by or between such
business unit and any other party;

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 12 of 24

 

(h)    To renew or extend the time of payment of any obligation due or becoming
due;

(i)    To compromise, arbitrate (subject to the restrictions of Article 9.5), or
otherwise adjust or settle claims in favor of or against the Trust and to
deliver or accept consideration in either total or partial satisfaction of any
indebtedness or other obligation, and to continue to hold property so received
for the period of time that the Trustee deems appropriate;

(j)    To exercise or dispose of any right it may have as the holder of any
security, to convert the same into another security, to acquire any additional
security or securities, to make any payments, to exchange any security, or to do
any other act with reference thereto;

(k)    To exchange any property for other property upon such terms and
conditions as the Trustee may deem proper, and to give or receive money to
effect equality in price;

(l)    To sue or defend in connection with any and all securities or property at
any time received or held in the Trust Fund and to charge against the Trust Fund
all reasonable expenses, including attorney’s fees in connection therewith;

(m)    To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security, subject to applicable requirements of the Code and
ERISA;

(n)    To deposit any security with any protective or reorganization committee,
and to delegate to that committee such power and authority as the Trustee may
deem proper, and to agree to pay out of the Trust Fund that portion of the
expenses and compensation of that committee as the Trustee may deem proper;

(o)    To have, respecting securities, all the rights, powers and privileges of
an owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust Fund, to
vote any corporate stock either in person or by proxy, with or without the power
of substitution;

(p)    To appoint agents as necessary or desirable, including legal counsel who
may be counsel for the Company;

(q)    To the extent permitted under applicable laws, to invest in savings
accounts, certificates of deposit or other deposits which bear a reasonable
interest rate in a bank, including those of the Trustee, the Charles Schwab
Bank, N.A., or any affiliate or subsidiary, if such bank is supervised by the
United States or any state;

(r)    To hold in cash, without liability for interest, such portion of the
Trust Fund which, in its discretion, will be reasonable under the circumstances,
pending investments, the payment of expenses, or the distribution of benefits;

(s)    To lend securities from the Trust on a secured basis in accordance with a
separate written agreement between the Administrator, the Trustee, and its
affiliates; and

(t)    To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
State of California, so that the powers conferred upon the Trustee herein will
not be in limitation of any authority conferred by law, but will be in addition
thereto.

3.2 Collective Investment Funds. The Trust Fund may be invested and reinvested,
in whole or in part, in any common or collective investment fund (the
“Collective Fund” or “Fund”) maintained by the Trustee or an investment manager
exclusively for the commingling and collective investment of assets of qualified
retirement plans and tax-exempt trusts in which the Trust Fund is eligible to
participate. The documents

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 13 of 24

 

establishing or amending these trusts are hereby incorporated by reference into
this Agreement. Notwithstanding any other provision of this Agreement, to the
extent Trust Fund assets are invested in a Collective Fund, the terms of the
Fund’s governing instrument will govern the investment responsibilities and
powers of the entity responsible for management of the Collective Fund (the
“Fund Manager”). The market value of the Trust Fund’s interest in any Collective
Fund will be the fair market value of the interest as determined by the Fund
Manager in accordance with the Fund’s governing instrument. For purposes of
valuation of Trust Fund assets, the Trustee will be entitled to rely
conclusively on the value reported by the Fund Manager.

3.3 Insurance Contracts/Pooled Investment Vehicles. The Administrator may direct
the Trustee to invest Trust Fund assets in a pooled investment vehicle funded by
contracts issued by an insurance company qualified to do business in a state
(within the meaning of ERISA Section 3(10)) including, without limitation, group
annuity and guaranteed investment contracts. Any such contract may provide for
the allocation of amounts received by the insurance company to its general
account, one or more of its separate accounts (including pooled separate
accounts), or both. To the extent Trust Fund assets are allocated to a separate
account of an insurance company, the Administrator will appoint the insurance
company as an investment manager as provided in Article 2.4 above.
Notwithstanding any other provision of the Agreement, the terms of the
contract(s) governing the separate account(s) in which the Trust Fund is
invested will govern the investment responsibilities and powers of the insurance
company and, to the extent required by law, the terms of such contract(s) will
be incorporated into the Agreement.

To the extent permitted by the Plan, the Administrator may direct the Trustee to
apply for and purchase individual life insurance or annuity contracts (the
“Contracts”) from an insurance company (the “Insurer”), subject to the following
provisions:

(a)    The Administrator will be responsible for ensuring that the purchases
conform to the requirements of the Plan and any rules and policies established
by the Administrator regarding the form, value, optional settlement methods and
other provisions of the Contracts. The Trustee will not be responsible for the
validity or proper execution of any Contract delivered to it, or any act of any
person that renders the Contract void or voidable. The Trustee will not be
responsible if the Contract held in the Trust Fund fails to meet the
requirements of the Plan, and will have no duty to inform participants of the
terms and conditions of any such Contract.

(b)    The Administrator will instruct the Insurer to notify the Administrator
of all premiums becoming due under the Contracts. The Administrator will deliver
all premium notices to the Trustee, together with a direction to the Trustee to
liquidate assets and pay the premiums out of the Trust Fund. The Trustee will
have no responsibility for paying the premium unless the Administrator provides
the Trustee written instructions to do so and sufficient liquid Trust assets are
available for that purpose.

(c)    The Administrator will cause the Plan to be designated as the sole owner
of all Contracts. The Trustee will exercise its powers, rights, privileges,
options and other incidents of ownership with respect to the Contracts only at
the written direction of the Administrator. The Administrator will be
responsible for informing the Trustee of the identity of all beneficiaries of
any Contract.

(d)    The Company hereby instructs the Trustee to value every Contract held in
the Trust at $1.00.

3.4 Employer Securities. To the extent permitted by the Plan and ERISA and
subject to the applicable Federal and state securities laws, the Administrator
may direct the Trustee to invest in qualifying employer securities (“Employer
Securities”) within the meaning of ERISA Section 407(d)(4) and (5). The
Administrator will have full responsibility for determining that any such
investment and the exercise of any voting rights appurtenant to Employer
Securities, comply with applicable law. Notwithstanding any other provision of
the Plan or this Agreement, the Administrator will have responsibility for
determining whether such shares should be sold, exchanged, or otherwise disposed
of, except as provided in Article 3.6, 3.7 and 3.8 herein.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 14 of 24

 

With respect to Plans holding Employer Securities, it will be the responsibility
of the Administrator, and not the Trustee, to assure compliance with all
requirements imposed under the securities laws of the United States or any
state, including, but not limited to, registration and filing requirements. The
Trustee is hereby specifically indemnified and held harmless for any loss or
liability it may incur, or for any penalties that may be imposed as a result of,
the Administrator’s failure to comply with such requirements. The Trust Fund
will not invest in Employer Securities unless the Administrator determines that
the securities are exempt from registration under the Federal Securities Act of
1933 (the “1933 Act”), as amended, and are exempt from registration or
qualification under the applicable state law, and of any other applicable blue
sky law, or in the alternative, that the securities have been so registered
and/or qualified. The Administrator will also specify what restrictive legend on
transfer, if any, is required to be set forth on the certificates for the
securities and the procedure to be followed by the Trustee to effectuate a
resale of such securities.

The Administrator will not direct that Trust assets be invested in Employer
Securities, if such investment would be prohibited by ERISA. The Administrator
will only direct the investment of Trust funds into Employer Securities if:
(i) those securities are traded on an exchange permitting a readily
ascertainable fair market value, (ii) the Administrator agrees to instruct the
Trustee to obtain a current valuation by a qualified independent appraiser on an
annual basis, or (iii) the Administrator agrees to obtain such a valuation and
deliver it to the Trustee on an annual basis.

The Company hereby acknowledges (i) that the Administrator has the sole
responsibility for all decisions to invest Trust assets in Employer Securities,
except to the extent that the Administrator has determined that its
responsibility is limited by Section 404(c) of ERISA or the Administrator has
properly delegated its responsibility to a third party, (ii) that the Trustee
has no duty to question any such direction, and (iii) that the Company will
indemnify and hold harmless the Trustee from any liability to any parties,
including without limitation Plan participants and beneficiaries, that may
result to the Trustee from following any such direction to invest Trust assets
in Employer Securities, irrespective of whether such direction constitutes a
proper direction within the meaning of ERISA.

3.5 Securities Notification and Reporting. The Company represents and warrants
that it will take all responsibility (and hereby assumes all liability for the
failure) to notify participants of any limitations on investment directions
necessary or appropriate to comply with Federal securities laws (including the
Securities Exchange Act of 1934 and the 1933 Act), including but not limited to
the frequency of investment changes by certain officers and
shareholder-employees pursuant to Section 16 of the Securities Exchange Act of
1934 and, to the extent applicable, the volume of trading in Employer Securities
pursuant to Regulation M and the timing of trading and blackout periods under
the Sarbanes-Oxley Act of 2002. Consequently the Trustee will have no liability
to a participant, beneficiary, or the Company for carrying out instructions
relating to the acquisition or disposition of Employer Securities regardless of
whether those instructions subject such person or the Company to any liability.

The Company represents and warrants that either the percentage of the issued and
outstanding class of equity security registered under Section 12 of the
Securities Exchange Act of 1934 which is Employer Securities owned by the Plan
(the “Plan Percentage”) is less than 4.5% or that the Plan and its prior trust
have complied with all notice and filing requirements imposed by Federal
securities laws with regard to the securities. The Company covenants that it
will:

(a)    Notify the Trustee in writing within five business days following any
date as of which the Plan Percentage equals or exceeds 4.5%;

(b)    Monitor the Plan Percentage on a daily basis so long as the Plan
Percentage is at least 4.5%;

(c)    Notify the Trustee in writing within five business days following any
date as of which the Plan Percentage equals or exceeds 5% and, if applicable,
10%; and

(d)    Provide monthly written reports to the Trustee disclosing the Plan
Percentage. The foregoing monitoring and notification requirements will cease
during any month when the Plan Percentage is below

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 15 of 24

 

4.5% for each day of the month. The provisions of this Article 3.5 will survive
the termination of this Trust Agreement.

The Company further represents and warrants that the Company will file all
statements and reports required by the Securities and Exchange Commission that
are required on account of the purchase, sale or ownership of Employer
Securities by the Trust Fund, including without limitation Forms 11-K, 13-D,
13-G, and Forms 4 and 5, and that the Trustee will have no responsibility for
any such filings.

3.6 Securities Voting Rights. Except as provided in Article 3.7 and 3.8
regarding Employer Securities, the Administrator, or any Investment Manager it
appoints will exercise the voting or other rights in Trust Fund securities.
Where an Investment Manager has been authorized to acquire and dispose of all or
a portion of the Trust Fund, the Investment Manager will be responsible and
liable for voting or exercising other rights in the securities subject to its
management and control.

The Trustee will deliver to the Administrator, or the person or persons
identified by the Administrator, proxies and powers of attorney and related
informational material it receives, for any shares or other property held
including Employer Securities in the Trust. Subject to the provisions of Article
3.7 and 3.8 regarding Employer Securities, the Administrator will have
responsibility for voting such shares and the tendering of such shares, by proxy
or in person. The Trustee may use agents to affect such delivery to the
Administrator. In no event will the Trustee be responsible for the voting or
tendering of shares of securities held in the Trust or for ascertaining or
monitoring whether, or how, proxies are voted or whether the proper number of
proxies is received. The Company will indemnify and hold harmless the Trustee
from any liability to any parties, including without limitation Plan
participants and beneficiaries, that may result to the Trustee from following
any such direction to vote or tender shares of securities held in the Trust (or
any failure to vote or tender such shares in the absence of such a direction),
irrespective of whether such direction constitutes a proper direction within the
meaning of ERISA.

3.7 Employer Securities Voting Rights. If Employer Securities are a permissible
investment option under the Plan, all voting rights with respect to the Employer
Securities held in the Trust Fund and allocated to participants’ Accounts shall
be exercised by the Trustee in such manner as may be directed by the respective
participants (which term, for purposes of this Section, shall include the
beneficiary of a deceased participant and any alternate payee for whom an
account has been established with an interest in the Employer Securities). Any
Employer Securities in the Trust Fund that are allocated to Participants who
fail to give directions to the Trustee and all Employer Securities otherwise
unallocated, if any, shall be voted by the Trustee in the same proportion as the
shares for which voting instructions have been received, subject to the power,
responsibility and obligation of the Administrator to direct the Trustee to act
with respect to the voting of such shares in a different manner, if the
Administrator determines that such action is consistent with and/or required by
its fiduciary obligations under ERISA. The Company acknowledges that it shall be
the responsibility of the Administrator, and not the Trustee, to determine
whether the fiduciary responsibilities of ERISA require that a direction be
provided to the Trustee to override such proportionate voting.

In the event that no voting rights are required by law or the terms of the Plan
to be passed through to participants, the shares will be voted by the
Administrator or other authorized party unless otherwise agreed to in writing.
The Company acknowledges that it shall be the responsibility of the
Administrator, and not the Trustee, to determine the manner in which such shares
are to be voted consistent with the Administrator’s fiduciary obligations under
ERISA.

Except as otherwise specifically provided above with respect to proportionate
voting, the Company further acknowledges that the failure of the Administrator
to provide a direction to the Trustee with respect to the voting of Employer
Securities shall constitute the determination by and direction of the
Administrator to the Trustee that such shares not be voted and that the
Administrator has made such determination consistent with its fiduciary
obligations under ERISA.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 16 of 24

 

The Company and the Administrator will indemnify and hold the Trustee harmless
with respect to the Trustee’s voting or not voting of Employer Securities as
provided above. The Administrator may establish such rules and guidelines it
deems necessary to properly effect the provisions of this Section.

3.8 Employer Securities Tender Rights. If Employer Securities are a permissible
investment option under the Plan, all tender or exchange rights with respect to
the Employer Securities held in the Trust Fund and allocated to participants’
Accounts shall be exercised by the Trustee in such manner as may be directed by
the respective participants (which term, for purposes of this Section, shall
include the beneficiary of a deceased participant and any alternate payee for
whom an account has been established with an interest in the Employer
Securities). The Administrator directs the Trustee not to tender or exchange any
Employer Securities in the Trust Fund that are allocated to Participants who
fail to give directions to the Trustee and all Employer Securities that are
otherwise unallocated, if any. The Company acknowledges that it shall be the
responsibility of the Administrator, and not the Trustee, to determine whether
the fiduciary responsibilities of ERISA require that a direction be provided to
the Trustee to override a participant’s election to tender or exchange or to
override the direction provided herein not to tender or exchange Employer
Securities.

The Company and the Administrator will indemnify and hold the Trustee harmless
with respect to the Trustee’s tendering or exchanging or not tendering or
exchanging Employer Securities as provided above. The Administrator may
establish such rules and guidelines it deems necessary to properly effect the
provisions of this Section.

3.9 Products of an Affiliate. At the direction of the Administrator, the Trustee
may purchase shares of regulated investment companies (or other investment
vehicles) advised by the Public Company (defined in Section 5.1 below), the
Broker/Dealer (defined in Section 5.1 below), the Trustee or any affiliate or
subsidiary of any of them (“Affiliated Funds”), except as prohibited by law or
regulation.

Uninvested Trust cash may be invested in Affiliated Funds designated by the
Administrator for that purpose, unless the Administrator specifically instructs
the Trustee to use another fund or account acceptable to the Trustee.

Affiliated Funds may not be purchased or held by the Trust unless the
Administrator has received disclosure concerning the Public Company’s, the
Broker/Dealer’s, the Trustee’s and/or their affiliate’s and subsidiary’s
relationship to the Affiliated Funds. Such disclosure must include an
explanation of any fees paid to the Public Company, the Broker/Dealer, the
Trustee and/or their affiliates and subsidiaries.

3.10 Overdrafts. Notwithstanding any other provision in this Agreement to the
contrary, the Trustee will have the right, but not the responsibility to clear,
or cover overdrafts incurred by the Trust Fund. In order to fulfill its
obligation to clear Trust Fund overdrafts, the Trustee will request the
Administrator to direct the Trustee to sell specific Trust assets in an amount
sufficient to cover the overdraft. If the Trustee does not receive the requested
direction before the close of business on the day of its request, Trustee will
have the right but not the responsibility to sell Trust Fund assets in an amount
necessary to cover the overdraft.

In the event the Trustee determines to sell Trust Fund assets in order to cover
the overdraft, the Trustee will first liquidate any available money market funds
held by the Trust Fund, and to the extent such amounts are not sufficient to
cover the overdraft, Trustee will liquidate other classes of Trust assets in the
following order until sufficient funds are generated to cover the overdraft:

(1)    Capital preservation funds

(2)    Bond investment funds

(3)    Balanced investment funds

(4)    Stock investment funds

(5)    Equities and other securities

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 17 of 24

 

3.11 Multiple Trusts and Trustees. If the Plan permits the appointment of
multiple trustees and the establishment of separate trusts to hold Plan assets,
the Company may appoint trustees in addition to the Trustee and establish trusts
in addition to the Trust Fund to hold Plan assets. Trustee under this Agreement
will have no duty, responsibility or liability for Plan assets held in these
other trusts by other trustees, except as required by applicable law.

3.12 Pooling with Assets of Other Plans. If the Company creates or maintains for
its employees or the employees of an affiliated company one or more employee
benefit plans qualified under Code Section 401(a) in addition to the Plan, the
Company may request the Trustee to hold the assets of the additional plan or
plans in the Trust Fund. With the consent of the Trustee, the assets of the one
or more additional plan(s) maintained by the Company may be maintained as one
Trust, and their assets may be commingled.

The Administrator will keep records showing the interest of the Plan and each
additional Plan in the Trust Fund unless the Trustee enters into an agreement
with the Company to keep separate accounts for each such Plan. The Company and
the Administrator will not permit or cause the assets of one Plan within the
Trust to be used to pay benefits or administrative expenses of any other Plan
within the Trust Fund.

3.13 No Duty to Inquire. All persons dealing with the Trustee are released from
inquiring into the decision or authority of the Trustee and from seeing to the
proper application of any monies paid or securities or other property delivered
to the Trustee.

3.14 No Duty to Investigate. The Trustee will bear no liability for acting upon
any instruction or document believed by it to be genuine and to be presented or
signed by a party duly authorized to do so, and the Trustee will be under no
duty to make any investigation or inquiry about the correctness of such
instruction or document.

3.15 Advice of Counsel. The Trustee may consult with legal counsel of its
choice, including counsel for the Company, upon any question or matter arising
hereunder, and the opinion of such counsel, when relied upon by the Trustee will
be evidence the Trustee was acting in good faith and with the care and prudence
required under ERISA.

ARTICLE 4

SETTLEMENT OF ACCOUNTS

4.1 Trustee Records. The Trustee will maintain accurate and detailed records of
all investments, receipts, disbursements, and other transactions related to the
Trust. The records will be available for inspection and audit at all reasonable
times by the Administrator, the Company, or their authorized representatives.

4.2 Trustee Reports

(a) Within sixty days following the close of the Plan’s fiscal year or the close
of any other period as may be agreed upon by the Trustee and the Administrator,
including monthly, the Trustee will file with the Administrator a written
accounting of the Trust Fund (the “Trust Statement”) setting forth a description
of all securities and other property purchased and sold, all receipts,
disbursements, and other transactions affected by it during that fiscal year or
other designated period, and listing the securities and other property held by
the Trustee at the end of such fiscal year or other designated period, together
with their then fair market values.

(b) The Administrator may approve the Trust Statement by written notice of
approval delivered to the Trustee or by failure to deliver to the Trustee
express objections to the Trust Statement in writing within sixty days from the
date upon which the Trust Statement was mailed or otherwise delivered to the
Administrator.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 18 of 24

 

(c) The Trust Statement will be deemed approved upon receipt by the Trustee of
the Administrator’s written approval of the Trust Statement or upon the passage
of the sixty day period of time, except for any matters covered by written
objections that have been delivered to the Trustee by the Administrator and for
which the Trustee has not given an explanation or made an adjustment
satisfactory to the Administrator.

(d) If the Trust Statement is not settled as provided above, the Trustee, the
Company or the Administrator will have the right to submit such controversy or
disagreement to arbitration pursuant to Article 9.5, at the expense of the Trust
Fund for a settlement of the accounting. Any determination by the arbitrator
entered in such proceeding will be conclusive on all persons interested in the
Trust Fund.

4.3 Valuation. Notwithstanding any other provision of this Article 4, unless the
Trustee is able to obtain the value of the Trust Fund assets, including any
Non-Standard Assets held by the Trust Fund, from readily available public
sources, as of each annual valuation date assigned by the Company, the
Administrator will direct the Trustee with respect to the current fair market
value of the Trust Fund assets within the time frame requested by the Trustee,
and the Trustee will, in accordance with such valuation, account for such assets
and include such information in reports pursuant to Article 4.2 of this
Agreement. In the event the Administrator fails to provide such direction, the
Administrator directs the Trustee to engage an independent appraiser that meets
the requirements of Code Section 401(a)(28)(C) to determine the current fair
market value of the Trust Fund assets. Any expenses and costs with respect to
such appraisal will be paid out of the Trust Fund or, at the option of the
Company, by the Company.

The Company acknowledges and agrees that in the event that any Trust Fund
assets, including Non-Standard Assets, are transferred from an account held by a
prior trustee or custodian to the trust account, (whether from Charles Schwab &
Co., Inc. or an unrelated financial provider):

(1) if such assets are valued at zero, the Trustee shall use such zero valuation
for such assets for all plan purposes until such time as the Company provides
the Trustee with a replacement valuation or, at the Company’s direction, the
Trustee obtains such a replacement valuation.

(2) if it does not provide the Trustee with a subsequent valuation direction or
such subsequent valuation direction is not timely provided by it, the Trustee
shall use the last valuation direction previously provided by the Company to the
Trustee for all Plan purposes.

The Company further acknowledges and agrees that in no event will the Trustee be
responsible for use of an updated valuation amount prior to actual receipt by
the Trustee of such updated valuation information. In the event that an updated
valuation amount is provided by the Company as a result of an error or
inaccuracy in a prior valuation direction, the Company shall compensate the
Trustee based on its standard hourly rates for Extraordinary Services attributed
to work that must be corrected, as defined in the SchwabPlan® Services Agreement
referenced in Article 6.2 herein.

The Company, and not the Trustee, will be responsible and liable for the
determination of whether the valuation and the valuation method are acceptable
and have been conducted in accordance with applicable legal and regulatory
requirements. The Trustee will not be liable for an inaccurate valuation and
shall have no duty of investigation or inquiry with respect thereto, and the
Company shall indemnify, release and hold the Trustee harmless for any losses,
liabilities, claims and expenses (including attorney’s fees and costs of
defense) resulting from the valuation of Trust Fund assets.

ARTICLE 5

SERVICES BY AND BROKERAGE TRANSACTED THROUGH AFFILIATED ORGANIZATIONS

5.1 Services by the Affiliated Organizations. The Trustee may contract or make
other arrangements for the provision of services to the Trust Fund with any
organizations affiliated with or subsidiaries of the Trustee, including the
Charles Schwab Corporation (the “Public Company”) and Charles Schwab & Co., Inc.
(the “Broker/Dealer”), their respective affiliates and subsidiaries, successors
and assigns, except where such arrangements are prohibited by law or regulation.

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 19 of 24

 

5.2 Brokerage. The Trustee is authorized to place securities orders, settle
securities trades, hold securities in custody, and perform related activities on
behalf of the Trust Fund through or by the Broker/Dealer whenever possible
unless the Company specifically directs Trustee to settle a trade directly with
another broker/dealer or to settle a trade placed by the Investment Manager for
execution at another broker/dealer. Trades and related activities transacted
through the Broker/ Dealer or another broker/dealer, initiated by either Trustee
or the Investment Manager, are subject to fees and commissions established by
the Broker/Dealer or other broker/dealer, which may be paid from the Trust Fund
or netted from the proceeds of trades. Transactions executed by the
Broker/Dealer or other broker/dealer are subject to the applicable account
agreement, trading rules and policies as modified or amended from time to time,
together with the applicable rules, regulations, customs and usage of any
exchange, market, clearing house or self-regulatory organization and applicable
federal and state laws, rules and regulations. Trades may not be executed
through the Broker/Dealer or other broker/dealer unless the Company has received
disclosure concerning the relationship of the Broker/Dealer or other
broker/dealer to Trustee, and fees and commissions which may be paid to the
Public Company, Broker/ Dealer, Trustee, and/or their affiliates or subsidiaries
as a result of using the execution or other services of the Broker/Dealer or
other broker/dealer.

5.3 Mutual Funds and Uninvested Cash. The Administrator may direct purchases of
shares of regulated investment companies (or other investment vehicles) advised
by affiliates of the Public Company, Broker/Dealer (“Schwab Funds”) or Trustee
unless such investment is forbidden by law or regulation. Uninvested cash of the
Trust Fund will be invested as selected by the Administrator unless the Company
or the Investment Manager, if any, specifically instructs the use of another
fund or account, except where forbidden by law or regulation.

5.4 Disclosure of Information. The Trustee is authorized to disclose such
information as is necessary to the operation and administration of the Trust to
the Public Company or any of its affiliates, and to such other persons or
organizations that the Trustee determines have a legitimate business purpose for
obtaining such information.

The Trustee is authorized to disclose upon request to companies whose securities
are held in the Trust Fund: (1) the Company’s and/or the Investment Manager’s
name and address (2) the holdings in the Trust Fund of securities issued by the
requesting company, and (3) with respect to Rule 22c-2 of the Investment Company
Act of 1940, the taxpayer identification number (“TIN”), if known, of any or all
Plan participant(s) that purchased, redeemed, transferred or exchanged holdings
in a fund subject to Rule 22c-2 through an account maintained by the Trustee,
and the amounts and dates of each purchase, redemption, transfer or exchange,
and other information that may be required by such rule.

ARTICLE 6

TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

6.1 Taxes. The Trustee will notify the Administrator of any tax levied upon or
assessed against the Trust Fund of which the Trustee has knowledge. If the
Trustee receives no instructions from the Administrator, the Trustee may pay the
tax from the Trust Fund. If the Administrator wishes to contest the tax
assessment, it will give appropriate written instructions to the Trustee. The
Trustee will not be required to bring any legal actions or proceedings to
contest the validity of any tax assessments unless the Trustee has been
indemnified to its satisfaction against loss or expense related to such actions
or proceedings, including reasonable attorney’s fees.

6.2 Trustee Compensation and Expenses. The Company shall quarterly pay the
Trustee its expenses in administering the Trust and reasonable compensation for
its services as Trustee as described in the SchwabPlan® Services Agreement,
which may be amended from time to time. Trustee reserves the right to alter this
rate of compensation at any time by providing the Company with written notice of
such change at least sixty days prior to its effective date. Reasonable
compensation shall include (compensation for any (i) Extraordinary Services as
defined in the SchwabPlan® Services Agreement, (ii) computations required,
including with respect to the valuation of assets when current market values are

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 20 of 24

 

not published, and (iii) covering of overdrafts. The Trustee shall have a lien
on the Trust Fund for compensation and for any reasonable expenses including
counsel, appraisal, or accounting fees, and such amounts may be withdrawn from
the Trust Fund unless paid by the Company within thirty days after mailing of
the written billing by the Trustee.

The Company acknowledges receipt of the SchwabPlan® Services Agreement and,
where applicable, the Schwab Retirement Account/Personal Choice Retirement
Account® Plan Application (“Application”), or any other specific fee schedules
applicable to the Trust Fund (“Other Fee Schedules”) prior to execution of this
Agreement. The Company acknowledges and agrees that the amounts described in the
SchwabPlan® Services Agreement and/or Other Fee Schedules, whichever it has
received, are approved by it and are payable to the Trustee and to the
Recordkeeper, as applicable, and that such amounts have been taken into
consideration in determining the reasonableness of the amounts payable to the
Trustee and the Recordkeeper.

Reasonable compensation will include the float earned on uninvested cash, the
reimbursement of expenses incurred by the Trustee in providing Extraordinary
Services, and other compensation and remuneration as defined in any Other Fee
Schedules. The Trustee reserves the right to alter this rate of compensation at
any time by providing the Company or the Recordkeeper, as applicable, with
written notice of such change at least sixty days prior to its effective date.

6.3 Additional Trustee Compensation. In addition to fees set forth elsewhere,
the Company acknowledges that the Trustee may receive, as compensation for its
services, any credit, interest or other earnings (collectively “Float”) on
aggregate cash balances that the Trustee has on deposit with any third-party
bank or other financial institution. Such cash balances may result from cash
contributions not yet invested, cash pending trade settlements or cash pending
distributions from the Trust.

(a)    The Trustee has the authority to initiate investments on behalf of the
Trust only upon receipt of instructions from the Administrator. The Trustee
calculates its cash Float investment amount each business day by netting all
cash activity and adjusting for cash reserved for investment or reinvestment and
for cash reserved for distributions. The result is further adjusted by an
additional reserve amount determined by the Trustee in its sole discretion as
necessary to satisfy the Trust’s cash needs during the following day for
settlement of trades and payments, which may be adjusted from time to time.

(b)    The Trustee invests the net cash Float amount primarily in overnight and
short-term investments, including money market funds, repurchase agreements,
U.S. Government notes, bankers acceptances, and similar securities. The average
maturity of the portfolio will not exceed ninety days. Thus the interest rates
earned on Float approximate money market or federal funds rates. Exact rates
earned for representative periods are available upon request.

(c)    The Trustee will comply with the following service standards.

i.    Incoming Cash: On days on which it is open for business, the Trustee will
deposit into the Trust all incoming cash consisting of wires or Automated
Clearing House (“ACH”) receipts on the date of receipt. The Trustee will process
all incoming checks on the date of receipt if the Trustee receives them by the
Trustee’s cash deposit cutoff deadline as published from time to time, such
deadline being 4:00 p.m. PST at the time of this Agreement. Checks generally
require two or three days to clear and be deposited into the Trust. Funds
received after the cutoff times will be processed on the next business day. The
period during which Trustee earns Float on these deposits (the “Float Period”)
begins when the ACH transfer, wire or check is deposited to the Trust and ends
when the cash is invested.

ii.    Outgoing Cash: On days on which it is open for business, the Trustee will
process outgoing checks, wires and ACH transfers within forty eight hours after
receipt of the distribution instructions from an authorized party. Outgoing
checks are delivered to the U.S. postal service or other designated delivery
services. The Float Period for distributions issued using checks begins on the
day a check is issued from the Trust and ends when the check is presented for
payment. If distributions are made using ACH transfers the Float Period begins
when the ACH transfer is initiated and ends the next

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 21 of 24

 

business day when the funds are deposited in the payee’s account. If
distributions are made using wire transfers no Float is earned.

iii.    Cash Pending Trade Settlement: The Trustee will process investment
directives received from the Administrator if the Trustee receives them by the
Trustee’s trade cut-off deadlines as published from time to time. At the time of
this Agreement, directives received before 10:00 a.m. PST (9:00 p.m. PST for
trades processed through the Same Day/Late Day program) are initiated on the day
received. Directives received after these times are processed on the next
business day. The Float Period for such transactions ends when the trade is
settled. Most mutual fund trades settle the day after they are initiated. Most
other trades settle within three days following the day they are initiated.

ARTICLE 7

RESIGNATION OR REMOVAL OF TRUSTEE

7.1 Resignation/Removal and Replacement. The Trustee may resign as trustee
hereunder or may be removed by the Company. This resignation or removal may be
accomplished at any time upon the giving of sixty days written notice to the
Trustee or Company, as applicable (or less if the receiving party agrees to
waive notice). Upon resignation or removal, the Company will appoint a successor
trustee who will then succeed to all the powers and duties given to the Trustee
by this Agreement. The terminating Trustee will transfer all property of the
Trust Fund then held by it to such successor trustee, in accordance with the
written directions of the Administrator.

The terminating Trustee may require as a condition of making any transfer to the
successor trustee that the successor trustee present evidence that any bonding
requirement under ERISA Section 412 has been met. The terminating Trustee may
also require that the Company indemnify it against any losses arising from the
replacement of the Trustee.

If either party has given notice of termination as provided under this
Agreement, and upon the expiration of the advance notice period no other
successor trustee has been appointed and has accepted such appointment, this
provision will serve as (i) notice of appointment of the individual members of
the Company’s Governing Body to serve as Trustee and (ii) as acceptance by the
Governing Body of that appointment. The Trustee is authorized to reserve such
sum of money as it may deem advisable for payment of its fees and expenses in
connection with the settlement of its accounts or other proper Trust expenses,
and any balance of such reserve remaining after the payment of such fees and
expenses will be paid to the successor trustee.

7.2 Settlement of Accounts. Within sixty days of the transfer to the successor
trustee, the terminating Trustee will provide the Company with a Trust Statement
in the form and manner prescribed for the annual Trust Statement by Article 4.2.
Unless the Company files written objections with the Trustee within sixty days
after such Trust Statement has been mailed or otherwise delivered, the Company
will be deemed to have approved the Trust Statement.

7.3 Termination of Liability. Upon settlement of its account and transfer of the
Trust Fund to the successor trustee, all rights and privileges under the Plan
and this Agreement will vest in the successor trustee and thereafter liability
of the Trustee for future action or inaction will terminate subject only to the
requirement that the Trustee execute all necessary documents to transfer the
Trust Fund to the successor trustee. The Trustee will not be obligated to
transfer all of the assets of the Trust Fund until the Trustee is indemnified in
a manner satisfactory to it for all fees and expenses reasonably anticipated to
be incurred through the date of transfer.

ARTICLE 8

TERMINATION OF TRUSTEE AND AMENDMENT

8.1 Termination. The Company intends that this Trust and the Plan of which it is
a part will be permanently administered for the benefit of Plan participants and
beneficiaries, and to defray reasonable expenses of administering the Plan. This
Trust is irrevocable except with respect to Article 9.4; however,

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 22 of 24

 

the Company may terminate this Trust by resolution of its Governing Body and
upon at least sixty days written notice to the Trustee (unless such notice is
waived). Upon such termination, the Trust Fund will be distributed by the
Trustee as and when directed by the Administrator in accordance with the
provisions of Article 1.5 and the Plan document.

From the date of termination of the Plan and until the final distribution of
Trust assets, the Trustee will continue to have all the powers provided under
this Agreement that are necessary or desirable for the orderly liquidation and
distribution of the Trust Fund. In no instance upon any termination, or
discontinuance, and subsequent distribution will the Trust Fund or any part of
it be used for, or diverted to, purposes other than providing benefits to
participating employees and beneficiaries, and defraying the administrative
expenses of the Plan until all Plan liabilities have been satisfied, except as
provided in Article 9.4 if the Trust fails to initially qualify for tax-exempt
status.

8.2 Conditions on Final Distribution. Upon termination of the Plan and this
Trust the Trustee may place conditions on its final transfer or distribution of
the Trust Fund. The Trustee may require as a condition to its final distribution
of Trust assets that it receive a copy of any approval required by law to be
obtained from the Pension Benefit Guaranty Corporation (the “PBGC”) and a
determination letter from the Internal Revenue Service that the termination does
not affect the tax exempt status of the Plan and Trust. If a PBGC approval is
required, the Trustee will not transfer or distribute funds until it receives a
copy of the PBGC notice of approval. The Trustee, in its sole discretion, may
waive receipt of the Internal Revenue Service determination letter and accept
instead the Company’s indemnification of it against any liability arising from
such transfer or distribution, or may require the Company to post a bond
sufficient to protect the Trustee against such liability until such time as a
favorable determination letter from the Internal Revenue Service is received.

8.3 Amendment. Except as provided for in this Agreement and the SchwabPlan®
Services Agreement, including in Article 8.1, this Agreement may be amended at
any time by written amendment adopted by the Company and the Trustee, provided,
that such amendment will not operate:

(a) To cause any part of the Trust Fund to revert to or be recoverable by the
Company or to be used for or diverted to purposes other than the exclusive
benefit of participants and their beneficiaries, except to the extent permitted
by law and the Plan; or

(b) To reduce the then accrued benefits or the amounts then held for the benefit
of any participant or beneficiary of the Plan.

ARTICLE 9

MISCELLANEOUS

9.1 Construction and Severability. This Agreement will be construed and
administered under the Code, ERISA and other pertinent Federal statutes, and, to
the extent not otherwise preempted, under the laws of the State of California.
If any provision is susceptible to more than one interpretation, the
interpretation to be given is that which is consistent with the trust being a
qualified trust under the meaning of Section 401 and Section 501 of the Code. If
any provision of the Agreement is held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions will continue to be fully
effective.

9.2 Headings. The headings in this instrument have been inserted for convenience
of reference only, and are to be ignored in any construction of the provisions
of this Agreement.

9.3 Restriction on Alienation. No person entitled to any benefit under this
Trust and the Plan will have any right to assign, alienate, hypothecate, or
encumber his or her interest in any benefits under this Agreement and those
benefits will not in any way be subject to claim of his or her creditors or
liable to attachment, execution, or other process of law. Any attempt at
alienation will be void, and the Trustee will disregard any attempted
alienation. The Trust Fund will not be liable for or subject to the debts or
torts of any participant or beneficiary, and benefits will not be considered an
asset of a participant in bankruptcy. This does not preclude the Trustee from
complying with a QDRO (as provided in Article 1.6).

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 23 of 24

 

9.4 Failure to Obtain Qualification. It is intended that this Trust will be tax
exempt under Section 501 of the Code and that the Plan referred to herein will
qualify under Section 401(a) of the Code. However, notwithstanding any other
provisions of the Trust, if the Internal Revenue Service is requested to issue
to the Company a favorable written determination or ruling with respect to the
initial qualification of the Plan and exemption of the Trust from tax and such
request is denied, the Trustee will, after receiving a written direction from
the Administrator, pay to each participant that portion of the Trust Fund
applicable to said participant’s voluntary contributions, if any, and provided
the Plan so states, pay to the Company any part of the Trust Fund attributable
to Company contributions then remaining in the Trustee’s possession. As a
condition to such repayment, the Company must execute, acknowledge, and deliver
to the Trustee its written undertaking, in form satisfactory to the Trustee, to
indemnify, defend, and hold the Trustee harmless from all claims, actions,
demands, or liabilities arising in connection with such repayment, and provided
further that such repayment will occur within one year after the date the
request for qualification is denied.

9.5 Arbitration of Disputes. Any dispute under this Agreement will be resolved
by submission of the issue to a member of the American Arbitration Association
who is chosen by the Company and the Trustee. If the Company and the Trustee
cannot agree on such a choice, each will nominate a member of the American
Arbitration Association, and the two nominees will then select an arbitrator.
Expenses of the arbitration will be paid as decided by the arbitrator.

9.6 Entire Agreement. This Agreement and the Plan are both part of and
constitute a single, integrated employee benefit Plan and trust and will be
construed together. If there is a conflict between the provisions of the Plan
and this Agreement, the provisions of this Agreement will control with respect
to all rights, duties, responsibilities, obligations, powers and authorities of
the Trustee. The Trustee will not be a named fiduciary under the Plan, nor will
it have any duty to inquire into, or liability with respect to, the provisions
of the Plan.

9.7 Governing Law. The Trust Fund will be administered by the Trustee in the
State of California, and all questions as to its validity will be determined in
accordance with the laws of the State of California.

9.8 Recorded Conversations. The Trustee is authorized to tape record
conversations between the Trustee and persons acting on behalf of the Plan or a
participant in the Plan to verify data on transactions.

9.9 Execution and Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed original and such counterparts will
constitute but one instrument that may be sufficiently evidenced by any one
counterpart.

9.10 Successors and Assigns. This Agreement will inure to the benefit of, and
will be binding upon, the parties and their successors and assigns.

9.11 Gender. As used in this Agreement, the masculine gender will include the
feminine and neuter genders and the singular will include the plural and the
plural the singular, as the context requires.

9.12 Extraordinary Events. The Trustee is not responsible for losses caused
directly or indirectly by conditions beyond its control, including, but not
limited to, war, natural disasters, government restrictions, exchange or market
rulings, strikes, interruptions of communications or data processing services,
or disruptions in orderly trading on any exchange or market.

9.13 Notices, Change of Address. Any notice required or permitted to be given
under this Agreement will be sufficient if in writing and sent by registered
mail, postage prepaid, addressed as follows:

If to the Company, to the address provided on the Execution page.

If to the Trustee:

 

LOGO [g78846img001.jpg]



--------------------------------------------------------------------------------

Page 24 of 24

 

The Charles Schwab Trust Company

215 Fremont Street, 6th Floor

San Francisco, California 94105

Attention: Vice President, Sales & Relationship Management

or to such other address as the Company or the Trustee may hereafter specify in
writing by providing ten days prior notice of such change to the other party.
All notices, requests, demands and other communications will be in writing and
will be deemed to have been duly given on the date of service, if served
personally on the party to whom notice is to be given, or on the fifth day after
mailing, if mailed and properly addressed as indicated on the Application.

IN WITNESS WHEREOF, CHARLES SCHWAB & CO., INC. and THE CHARLES SCHWAB TRUST
COMPANY, have caused this Agreement to be executed by their respective duly
authorized representatives this 17th day of August, 2007.

 

CHARLES SCHWAB & CO., INC.     THE CHARLES SCHWAB TRUST COMPANY COMPANY    
TRUSTEE

PLAN ADMINISTRATOR                                    , for

 

the SCHWABPLAN RETIREMENT SAVINGS AND

    INVESTMENT PLAN     Plan and Trust     By:             /s/ Jan
Hier-King                                                      By:
            /s/ Scott A. Glave                                 Printed Name:
            JAN HIER-KING                                  Printed Name:
        Scott A. Glave                       Title:     EVP Human
Resources                                                Title:
                    Vice President                          Address:         101
Montgomery Street                                    
                            MS: 120KNY30-431                                   
                            San Francisco, CA 94104                            
                                                                               
                    

 

LOGO [g78846img001.jpg]